[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an appeal from a decision of the Zoning Board of Appeals, which refused to reverse a decision of the Zoning Enforcement Officer that the use of the property for a machine shop was not allowed in a residential zone. The Board had previously granted a 2 year variance in 1987 and extended it in 1989 and 1990 to give the property owner time to move the business. While the plaintiff wanted the variance extended again, this was not a variance application.1 The variance expired in 1991.
As the owner of the property the applicant has standing to take this appeal. Rogers v. Zoning Board of Appeals, 154 Conn. 484,488. With an appeal to the zoning board of appeals from a decision of the zoning enforcement officer, the board hears the appeal de novo, and the Superior Court reviews the board's ruling based on the record before it. Caserta v. Zoning Board of Appeals, CT Page 8358226 Conn. 80, 87-91. The record here does not contain a sufficient factual basis to support the legal claims raised in the appeal. The cases relied upon by the appellant may be germane to an appeal from denial of a variance where there is a proper factual basis in the record before the Board, but they are not relevant here. In addition, 2.13 of the Zoning Regulations now precludes the Board from granting use variances. See 8-6 of the Connecticut General Statutes.
The appeal is dismissed.
ROBERT A. FULLER, JUDGE